LEASE PURCHASE AND SALE AGREEMENT

THIS LEASE PURCHASE AND SALE AGREEMENT (the "Agreement") made this 31st day of
March, 2004 (the "Effective Date").

BETWEEN:

CODEAMERICA INVESTMENTS, LLC

, a Nevada limited liability company, whose address is 7227 Winchester Road,
PMB 258, Memphis, Tennessee 38118



(the "Seller")

OF THE FIRST PART

AND:

ALTUS EXPLORATIONS, INC.

, whose address is Suite 100, 8900 Germantown Road, Olive Branch, Mississippi
38654



(the "Buyer")

OF THE SECOND PART

WHEREAS the Seller desires to sell its rights, titles and interests in certain
oil and gas leases in Freestone County, Texas and the Buyer desires to purchase
such rights, titles and interests, on the terms and conditions as described in
this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSETH that, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the Seller and the Buyer, the parties consent and agree as follows:

1. ASSIGNMENT AND PURCHASE PRICE

1.1 The Seller hereby agrees to sell, assign and deliver to the Buyer (the
"Assignment") the Seller's undivided working interest (the "Working Interest")
in certain oil and gas leases (the "Leases") of the T.E. Lane gas unit and
adjacent areas located in Freestone County, Texas. In consideration for the
Assignment the Buyer hereby agrees to irrevocably transfer to the Seller, on the
date of such Assignment, 4,040,726 common shares of the Buyer for all the
Working Interests set out and described in Schedules "A-1", "A-2", "A-3", "A-4"
and "A-5".

1.2 The Working Interest additionally includes, on a proportionate basis:

(a) the rights, benefits and responsibilities of the Seller in all contracts and
agreements regarding the Leases such as wells, equipment, interests and other
personal property used

-2-

with the production, gathering, storing, measuring, treating, operating,
maintaining, or marketing of oil and gas production from any or all of the
Leases; and

(b) the Seller's contracts and agreements involving and related to the Leases
including without limitation, unit agreements, operating agreements, and
farm-out and farm-in agreements.

2. SELLER'S REPRESENTATIONS AND WARRANTIES

2.1 The Seller represents and warrants to the Buyer that:

(a) the Seller is a company wholly owned by Mr. William M. Cox;

(b) to the best of the knowledge of the Seller there are no claims, proceedings,
actions or lawsuits with respect to the Leases; and

(c) except as set forth in this Agreement, the title in the Leases to be
assigned and conveyed to the Buyer from the Seller is without warranty, either
express or implied.

3. ACKNOWLEDGEMENTS OF THE BUYER

3.1 The Buyer acknowledges and agrees that:

(a) none of the Shares have been registered under the United States Securities
Act of 1933, as amended (the "1933 Act"), or under any state securities or "blue
sky" laws of any state of the United States, and, unless so registered, may not
be offered or sold in the United States or, directly or indirectly, to U.S.
Persons, as that term is defined in Regulation S ("Regulation S") under the 1933
Act, except in accordance with the provisions of Regulation S, pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

(b) the Seller has not undertaken, and will have no obligation, to register any
of the Securities under the 1933 Act;

(c) the decision to acquire the Shares has not been based upon any oral or
written representation as to fact or otherwise made by or on behalf of the
Seller, and such decision is based entirely upon a review of information (the
receipt of which is hereby acknowledged) which has been filed by the Seller with
the United States Securities and Exchange Commission and in compliance, or
intended compliance, with applicable securities legislation;

(d) the Buyer has not acquired the Shares as a result of, and will not itself
engage in, any "directed selling efforts" (as defined in Regulation S under the
1933 Act) in the United States in respect of any of the Shares which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Shares; provided, however, that the Buyer may sell
or otherwise dispose of any of the Shares pursuant to registration

-3-

thereof under the 1933 Act and any applicable state securities laws or under an
exemption from such registration requirements;

(e) none of the Shares are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Buyer that any of
the Shares will become listed on any stock exchange or automated dealer
quotation system; except that currently the common shares of the Seller are
quoted for trading on the National Association of Securities Dealers Inc's
Over-the-Counter Bulletin Board (the "OTC Bulletin Board");

(f) the Seller will refuse to register any transfer of the Shares not made
pursuant to an effective registration statement under the 1933 Act or pursuant
to an available exemption from the registration requirements of the 1933 Act;

(g) the Buyer has been advised to consult the Buyer's own legal, tax and other
advisors with respect to the merits and risks of an investment in the Shares and
with respect to applicable resale restrictions, and it is solely responsible
(and the Seller is not in any way responsible) for compliance with:

(i) any applicable laws of the jurisdiction in which the Buyer is resident in
connection with the distribution of the Shares hereunder, and

(ii) applicable resale restrictions.

4. REPRESENTATIONS, WARRANTIES and COVENANTS OF THE BUYER

4.1 The Buyer hereby represents and warrants to and covenants with the Seller
(which representations, warranties and covenants shall survive the execution of
this Agreement) that:

(a) the Buyer has the legal capacity and competence to enter into and execute
this Purchase Agreement and to take all actions required pursuant hereto and it
is duly incorporated and validly subsisting under the laws of its jurisdiction
of incorporation and all necessary approvals by its directors, shareholders and
others have been obtained to authorize execution and performance of this
Purchase Agreement on behalf of the Buyer;

(b) the Buyer is an "Accredited Investor", as the term is defined in Regulation
D under the 1933 Act;

(c) the entering into of this Purchase Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the Buyer
or of any agreement, written or oral, to which the Buyer may be a party or by
which the Buyer is or may be bound;

(d) the Buyer has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Shares and the Seller;

-4-

(e) the Buyer is acquiring the Shares for investment only and not with a view to
resale or distribution and, in particular, it has no intention to distribute
either directly or indirectly any of the Shares in the United States or to U.S.
Persons;

(f) the Buyer is acquiring the Shares as principal for the Buyer's own account,
for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalisation thereof, in whole or in part;

(g) the Buyer is not an underwriter of, or dealer in, the common shares of the
Seller, nor is the Buyer participating, pursuant to a contractual agreement or
otherwise, in the distribution of the Shares;

(h) the Buyer acknowledges that the Buyer has not acquired the Shares as a
result of, and will not itself engage in, any "directed selling efforts" (as
defined in Regulation S under the 1933 Act) in the United States in respect of
any of the Shares which would include any activities undertaken for the purpose
of, or that could reasonably be expected to have the effect of, conditioning the
market in the United States for the resale of any of the Shares; provided,
however, that the Buyer may sell or otherwise dispose of any of the Shares
pursuant to registration of any of the Shares pursuant to the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

(i) the Buyer is not aware of any advertisement of any of the Shares; and

(i) no person has made to the Buyer any written or oral representations:

(i) that any person will resell or repurchase any of the Shares;

(ii) that any person will refund the purchase price of any of the Shares;

(iii) as to the future price or value of any of the Shares; or

(iv) that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Seller on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the common shares of the Seller on the OTC Bulletin Board.

-5-

5. ROYALTIES ON PRODUCTION

5.1 The Buyer acknowledges and understands that the T.E. Lane gas unit is
subject to royalties of 28% of production. The Seller shall deliver to the Buyer
its proportionate share of a net revenue interest ("NRI") of seventy-two percent
(72%) in and to the Leases. Said NRI shall be inclusive of all lease burdens
placed of record as of the Effective Date. There is hereby excepted from this
Agreement and reserved to Seller, its affiliates, successors and assigns, all
rights and interests not specifically transferred herein.

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective for
all purposes as of the Effective Date.

CODEAMERICA INVESTMENTS, LLC



/s/ William M. Cox
Per: William M. Cox
Title:



ALTUS EXPLORATIONS, INC.



/s/ William M. Cox
Per: William M. Cox
Title:



SCHEDULE "A"

This is Schedule "A" annexed to and forming part of the Lease Purchase and Sale
Agreement between Altus Explorations, Inc. (the "Buyer") and CodeAmerica
Investments, LLC (the "Seller") dated the 31st day of March, 2004

1. LEASES AND ASSIGNED WORKING INTEREST

1.1 The following Schedules "A-1", "A-2", "A-3", "A-4" and "A-5" set out the
Leases and the Working Interest assigned by the Seller to the Buyer:

(a) Schedule "A-1": Assignment of additional 10% Working Interest in the
T.E. Lane No. 1 (80 acres) in the T.E. Lane gas unit;

(b) Schedule "A-2": Assignment of 100% Working Interest in remaining acreage of
the T.E. Lane gas unit (114.22 acres);

(c) Schedule "A-3": Assignment of 100% Working Interest in the Malone Lease
(186.26 acres);

(d) Schedule "A-4": Assignment of 100% Working Interest in the Jerrye A. Keith
Lease (48.45 acres); and

(e) Schedule "A-5": Assignment of 100% Working Interest in Janie G.R. Odom et al
Lease (95.63 acres).

SCHEDULE "A-1"

ASSIGNMENT AND BILL OF SALE

THIS AGREEMENT (the "Agreement") made this 31st day of March, 2004 (the
"Effective Date").

BETWEEN:

CODEAMERICA INVESTMENTS, LLC

, a Nevada limited liability company, whose address is 7227 Winchester Road,
PMB 258, Memphis, Tennessee 38118



(the "Seller")

OF THE FIRST PART

AND:

ALTUS EXPLORATIONS, INC.

, whose address is Suite 100, 8900 Germantown Road, Olive Branch, Mississippi
38654



(the "Buyer")

OF THE SECOND PART

WHEREAS the Seller desires to assign a portion of its right, title and interest
in its T.E. Lane gas unit in Freestone County, Texas and the Buyer desires to
obtain such portion, on the terms and conditions as described in this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSETH that, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the Seller and the Buyer, the parties consent and agree as follows:

1. ASSIGNMENT AND PURCHASE PRICE

1.1 The Seller hereby agrees to sell, assign and deliver to the Buyer (the
"Assignment") a 10% working interest (the "Working Interest") in oil and gas
leases (the "Leases") of that portion of the T.E. Lane gas unit which totals 80
acres and includes the T.E. Lane No. 1 test well, API No. 42-161-31482 (the
"Carve Out Area") located in Freestone County, Texas and the Buyer hereby agrees
to pay the Seller a purchase price of $10.00 on the date of such Assignment. The
Working Interest is in addition to the 10% working interest assigned by the
Seller to the Buyer in an agreement dated October 22, 2003.

-2-

1.2 The assigned Working Interest is that portion of the Seller's right, title
and interest in the Leases described on Exhibit "A", attached to this Agreement
which encompass the Carve Out Area.

1.3 The Working Interest additionally includes, on a proportionate basis:

(a) the rights, benefits and responsibilities of the Seller in all contracts and
agreements regarding the Leases such as wells, equipment, interests and other
personal property used with the production, gathering, storing, measuring,
treating, operating, maintaining, or marketing of oil and gas production from
any or all of the Leases; and

(b) the Seller's contracts and agreements involving and related to the Leases
including without limitation, unit agreements, operating agreements, and
farm-out and farm-in agreements.

2. REPRESENTATIONS AND WARRANTIES

2.1 THIS AGREEMENT IS EXECUTED WITHOUT ANY WARRANTY OF TITLE, EITHER EXPRESSED
OR IMPLIED (EXCEPT AS EXPRESSLY PROVIDED BELOW) AND IS FURTHER MADE WITHOUT ANY
EXPRESSED OR IMPLIED WARRANTY OR REPRESENTATION AS TO THE MERCHANTABILITY OF ANY
OF THE LEASES OR PROPERTY(IES) OR THEIR FITNESS FOR ANY PURPOSE, AND WITHOUT ANY
OTHER EXPRESS OR IMPLIED WARRANTY OR REPRESENTATION WHATSOEVER. IT IS UNDERSTOOD
AND AGREED THAT BUYER HAS INSPECTED THE LEASES OR PROPERTY(IES) FOR ALL
PURPOSES, INCLUDING WITHOUT LIMITATION FOR THE PURPOSE OF DETECTING THE PRESENCE
OF NATURALLY OCCURRING RADIOACTIVE MATERIAL (HEREINAFTER REFERRED TO AS "NORM")
AND MAN MADE MATERIAL FIBERS (HEREINAFTER REFERRED TO AS "MMMF") AND SATISFIED
ITSELF AS TO THEIR PHYSICAL AND ENVIRONMENTAL CONDITION, BOTH SURFACE AND
SUBSURFACE, INCLUDING BUT NOT LIMITED TO CONDITIONS RELATED TO THE PRESENCE,
RELEASE, OR DISPOSAL OF HAZARDOUS SUBSTANCES, AND THAT BUYER IS RELYING SOLELY
UPON THE RESULTS OF SUCH CONDITION. SELLER DISCLAIMS ALL LIABILITY ARISING IN
CONNECTION WITH THE PRESENCE OF NORM AND MMMF ON THE LEASES OR PROPERTY(IES) AND
IF TESTS HAVE BEEN CONDUCTED BY SELLER FOR THE PRESENCE OF NORM OR MMMF, SELLER
DISCLAIMS ANY WARRANTY RESPECTING THE ACCURACY OF SUCH TESTS OR RESULTS. BUYER
EXPRESSLY WAIVES THE PROVISIONS OF CHAPTER XVII, SUBCHAPTER E, SECTION 17.41
THROUGH 17.63, INCLUSIVE (OTHER THAN SECTION 17.55A WHICH IS NOT WAIVED),
VERNON'S TEXAS CODE ANNOTATED, BUSINESS AND COMMERCE CODE (THE "DECEPTIVE TRADE
PRACTICES ACT") AND ACKNOWLEDGES CONVEYANCE AND ACKNOWLEDGES THAT THIS WAIVER
HAS BEEN BROUGHT TO THE ATTENTION OF BUYER AND EXPLAINED IN DETAIL AND THAT
BUYER HAS VOLUNTARILY AND KNOWINGLY CONSENTED TO THIS WAIVER OR WARRANTY OF
FITNESS. BUYER HAS INSPECTED THE

-3-

INTERESTS AND THE RECORDS PERTAINING THERETO TO ITS SATISFACTION AND ACCEPTS
SAME "AS IS".

3. ROYALTIES ON PRODUCTION

3.1 The Buyer acknowledges and understands that the T.E. Lane gas unit is
subject to royalties of 28% of production. The Seller shall deliver to the Buyer
its proportionate share of a net revenue interest ("NRI") of seventy-two percent
(72%) in and to the Leases. Said NRI shall be inclusive of all lease burdens
placed of record as of the Effective Date. There is hereby excepted from this
Assignment and Bill of Sale and reserved to Seller, its affiliates, successors
and assigns, all rights and interests not specifically transferred herein.

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective for
all purposes as of the Effective Date.

CODEAMERICA INVESTMENTS, LLC



______________________________
Per: William M. Cox
Title:



ALTUS EXPLORATIONS, INC.



______________________________
Per: William M. Cox



EXHIBIT "A"

This is Exhibit "A" attached to and made a part of the Assignment and Bill of
Sale between CodeAmerica Investments, LLC and Altus Explorations, Inc. dated
March 31, 2004.

LEASE SCHEDULE
FREESTONE COUNTY, TEXAS

LEASE NO.

LESSOR

LESSEE

LEASE
DATE

EXPIRATION
DATE

RECORDATION
Volume
Page

FRTX0004-00

Sharon Wilson

Gypsy Mining & Exploration, LLC

10/21/99

10/21/01

1108/209

FRTX0004-01

Charles M. Wood

Gypsy Mining & Exploration, LLC

10/31/99

10/31/01

1108/211

FRTX0003-04

Malcom M. Wood

Gypsy Mining & Exploration, LLC

12/09/99

12/09/01

1108/207

FRTX0003-03

William R. Wood

Gypsy Mining & Exploration, LLC

12/30/99

12/30/01

1108/205

FRTX0003-02

Jane Wood Tackett

Gypsy Mining & Exploration, LLC

12/30/99

12/30/01

1108/203

FRTX0003-01

Joe Neil Wood

Gypsy Mining & Exploration, LLC

12/28/99

12/28/01

1108/201

FRTX0003-00

Mary Wood Richter

Gypsy Mining & Exploration, LLC

12/31/99

12/31/01

1108/199

FRTX0002-00

Charles Mervil Wood

Gypsy Mining & Exploration, LLC

12/08/99

12/08/01

1108/197

FRTX0001-00

C. M. Wood, Agent

Gypsy Mining & Exploration, LLC

12/08/99

12/08/01

1108/195

FRTX0001-01

Oressia Tippens Crawley, et al

Gypsy Mining & Exploration, LLC

02/07/00

02/07/02

1111/210

 

These leases are held by production.

SCHEDULE "A-2"

ASSIGNMENT, BILL OF SALE AND CONVEYANCE

 

STATE OF TEXAS }

COUNTY OF FREESTONE }

This Assignment, Bill of Sale and Conveyance ("Assignment") is

FROM:

CODEAMERICA INVESTMENTS, LLC
7227 Winchester Road, PMB 258
Memphis, Tennessee 38125

("Assignor")

TO:

ALTUS EXPLORATIONS, INC.
8900 Germantown Road, Suite 200
Olive Branch, Mississippi 38654

("Assignee")

Assignor is the sole owner of that certain Oil and Gas Lease dated effective
October-December, 1999, executed by Sharon Wilson, Charles M. Wood, Mary L. Wood
Richter, Joe Neil Wood, Jane Wood Tackett, William R. Wood, Malcolm M. Wood,
Charles Mervil Wood, Elizabeth Ballou, and Orissa Tippens Crawley, as Lessor, to
Gypsy Resources, Ltd. as Lessee. These leases are currently held by production
and are recorded in Volume 1108, Pages 195, 197, 199, 201, 203, 205, 207, 209,
210 and 211 of the Deed Records, Freestone County, Texas (the "Lease"), which
Lease contains the lands further described in Exhibit "A" detailed hereto and
incorporated by reference herein. For and in consideration of $10.00 and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and confessed by Assignor, subject to the exception and reservation
set forth below, does hereby sell, assign, convey, transfer set over and deliver
unto Assignee and Assignee's successors in title and assigns, effective as of
7:00 a.m. at the location of the properties herein assigned, on April 1, 2004
(the "Effective Date"), the following properties and rights (collectively, the
"Subject Leases"):

(1) An undivided one hundred per cent (100%) working interest in or to the Lease
with the exception of the 80 acres assigned to that certain gas proration unit
designated the T.E. Lane Gas Unit insofar as the Lease covers the lands
described in the Lease, and all of which lands are located in the state and
County above named ("Lands");

(2) A like interest in, to or under or by virtue of the presently existing and
valid unitization, communitization and pooling agreements and the properties
covered and the units and pooled and communitized areas created thereby
(including, but not limited to, all units formed under orders, reguations, rules
or other official acts of any federal, state or other government agency),
insofar and only insofar as such agreements, properties and units relate to the
Leases;

(3) A like interest in or to all improvements, easements, surface leases,
permits rights-of-way, licenses, servitudes and other similar interest, subject
to the Existing Burdens (as herein defined), are referred to as the "Easements";

(4) A like interest in or to all personal property, fixtures and improvements
appurtenant to or located on or near the Lands, or used or held for use (except
automotive equipment or motor vehicles) in connection with the production,
treatment, storage or transportation of oil, gas, casinghead gas, condensate,
distillate or other liquid or vaporous hydrocarbons or other minerals
(collectively, the "Hydrocarbons") from the Leases; and all of Assignor's
interest in and to any geological or geophysical data heretofore provided to
Assignee by Assignor (the "Data") such personal property, fixtures and
improvements shall include, but shall not be limited to, all Hydrocarbons in the
tanks, and all wells, tanks, boilers, buildings, plants, fixtures, machinery and
other equipment, pipelines, powerlines, telephone lines, roads and other
appurtenances pertaining to the Leases (all such personal property and fixtures
are referred to in this Assignment as the "Assigned Appurtenances");

(5) A like interest in or to all rights, duties, obligations attributable to our
arising from any valid oil, casinghead gas and gas sales, purchase, exchange and
processing contracts and agreements, insofar and only insofar as the same are
appurtenant or relate to the Leases or production therefrom or attributable
thereto (all such rights, duties and obligations are referred to in this
Assignment as the "Contract Rights");

(6) A like interest in and to all Hydrocarbons or other minerals which are in,
under, upon or produced from or allocable (or to be produced from or allocable)
to the Lands (such Hydrocarbons and minerals being hereinafter referred to as
"Production"), including "line fill" and inventory below the pipeline connection
in tanks, attributable to the interests described in Exhibit A, or the proceeds
from the sale of such Production.

This Assignment from Assignor to Assignee is expressly made subject to the
following ("Existing Burdens");

(A) a proportionate part of the covenants, provisions, royalties and terms of
the Lease;

(B) the terms and conditions of all existing orders, rules and regulations and
ordinances of federal, state and other government agencies having jurisdiction;
and

(C) a proportionate part of all overriding royalty interests, restrictions,
exceptions, reservations, burdens, encumbrances, conditions, limitations,
interests, instructions, agreements and other matters, if any, which are of
record in the state and county above named and which burden or affect the
properties, rights or interests herein assigned.

TO HAVE AND TO HOLD, all and singular, the Subject Interests Unto Assignee and
Assignee's successors in title and assigns forever. Assignor hereby binds
Assignor and Assignor's successors and assigns, to warrant and to defend the
title to the Subject Properties, unto Assignee and Assignee's successors and
assigns, against every person lawfully claiming or to claim the same, purposes
or protecting Assignor on Assignor's warranties, and shall not create, nor
constitute a recognition of, any rights in third parties. This Assignment, in
respect of the Assigned Appurtenances, is made without warranty or covenants,
express or implied, and, in respect of the Assigned Appurtenances, the IMPLIED
WARRANTY OR MERCHANT ABILITY AND THE IMPLIED WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE ARE HEREBY EXPRESSLY BEGATED. This Assignment is made with
full substitution and subrogation of Assignee in and to all covenants,
indemnities, representations and warranties by other heretofore given or made
with respect to the Subject Properties or any part thereof.

All of the terms, provisions, covenants, and agreements herein contained shall
extend to and be binding upon the parties hereto, and their respective
successors in title and assigns.

Assignor agrees to execute, to acknowledge and to deliver to Assignee any
additional instruments, notices, division orders, transfer orders and other
documents and to do any other acts and things which may be necessary to more
fully and effectively assigned and convey to Assignee and Assignee's successors
in title and assigns the Properties intended to be assigned hereby.

IN WITNESS WHEREOF, the parties have executed this Assignment on the date of the
latest acknowledgment annexed hereto, but this Assignment shall be effective as
of the Effective Date hereinabove recited.

ASSIGNOR:

CODEAMERICA INVESTMENTS, LLC

By: /s/ Wm. Milton Cox___________________
Wm. Milton Cox, Manager

 

ASSIGNEE:

ALTUS EXPLORATIONS, INC.

By: /s/ Wm. Milton Cox_________________
Wm. Milton Cox, President

STATE OF TN

}

 

COUNTY OF SHELBY

}

 

On this 1st day of April, 2004, before the undersigned authority personally
appeared Wm. Milton Cox, Manager of CodeAmerica Investments, LLC, who
acknowledged to me that he executed the same in the capacity therein stated on
behalf of such company.

 

 

/s/ Joyce A. Young

____________________
Notary Public in and for the State of TN



MY COMMISSION EXPIRES OCT 26, 2004

STATE OF TN

}

 

COUNTY OF SHELBY

}

 

On this 1st day of April, 2004, before the undersigned authority personally
appeared Wm. Milton Cox, President of Altus Explorations, Inc., a corporation,
who acknowledged to me that he executed the same in the capacity therein stated
on behalf of such company.

 

 

/s/ Joyce A. Young

_____________________
Notary Public in and for the State of TN



MY COMMISSION EXPIRES OCT 26, 2004

EXHIBIT "A"

That certain lands situated in FREESTONE County, Texas, comprising of 95.63
acres of land, more or less, described as follows, to-wit:

194.22 acres, more or less, out of Freestone County, Texas out of the T.R.
Thurman Survey, A-613; the G.W. Powell Survey, A-524; and the G.W. Wisdom
Survey, A-651.

SCHEDULE "A-3"

ASSIGNMENT, BILL OF SALE AND CONVEYANCE

 

STATE OF TEXAS }

COUNTY OF FREESTONE }

This Assignment, Bill of Sale and Conveyance ("Assignment") is

FROM:

CODEAMERICA INVESTMENTS, LLC
7227 Winchester Road, PMB 258
Memphis, Tennessee 38125

("Assignor")

TO:

ALTUS EXPLORATIONS, INC.
8900 Germantown Road, Suite 200
Olive Branch, Mississippi 38654

("Assignee")

Assignor is the sole owner of that certain Oil and Gas Lease dated effective
January 26, 2004, between Sedric Malone and Dorothy Malone, as Lessor, to
CodeAmerica Investments, LLC as Lessee, a Memorandum of which is attached as
Exhibit B, has been filed for public record in Freestone County Texas on March
29, 2004 (the "Lease"), which Lease contains the lands further described in
Exhibit "A" detailed hereto and incorporated by reference herein. For and in
consideration of $10.00 and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged and confessed by Assignor,
subject to the exception and reservation set forth below, does hereby sell,
assign, convey, transfer set over and deliver unto Assignee and Assignee's
successors in title and assigns, effective as of 7:00 a.m. at the location of
the properties herein assigned, on April 1, 2004 (the "Effective Date"), the
following properties and rights (collectively, the "Subject Leases"):

(1) An undivided one hundred per cent (100%) working interest in or to the Lease
insofar as the Lease covers the lands described in the Lease, and all of which
lands are located in the state and County above named ("Lands");

(2) A like interest in, to or under or by virtue of the presently existing and
valid unitization, communitization and pooling agreements and the properties
covered and the units and pooled and communitized areas created thereby
(including, but not limited to, all units formed under orders, reguations, rules
or other official acts of any federal, state or other government agency),
insofar and only insofar as such agreements, properties and units relate to the
Leases;

(3) A like interest in or to all improvements, easements, surface leases,
permits rights-of-way, licenses, servitudes and other similar interest, subject
to the Existing Burdens (as herein defined), are referred to as the "Easements";

(4) A like interest in or to all personal property, fixtures and improvements
appurtenant to or located on or near the Lands, or used or held for use (except
automotive equipment or motor vehicles) in connection with the production,
treatment, storage or transportation of oil, gas, casinghead gas, condensate,
distillate or other liquid or vaporous hydrocarbons or other minerals
(collectively, the "Hydrocarbons") from the Leases; and all of Assignor's
interest in and to any geological or geophysical data heretofore provided to
Assignee by Assignor (the "Data") such personal property, fixtures and
improvements shall include, but shall not be limited to, all Hydrocarbons in the
tanks, and all wells, tanks, boilers, buildings, plants, fixtures, machinery and
other equipment, pipelines, powerlines, telephone lines, roads and other
appurtenances pertaining to the Leases (all such personal property and fixtures
are referred to in this Assignment as the "Assigned Appurtenances");

(5) A like interest in or to all rights, duties, obligations attributable to our
arising from any valid oil, casinghead gas and gas sales, purchase, exchange and
processing contracts and agreements, insofar and only insofar as the same are
appurtenant or relate to the Leases or production therefrom or attributable
thereto (all such rights, duties and obligations are referred to in this
Assignment as the "Contract Rights");

(6) A like interest in and to all Hydrocarbons or other minerals which are in,
under, upon or produced from or allocable (or to be produced from or allocable)
to the Lands (such Hydrocarbons and minerals being hereinafter referred to as
"Production"), including "line fill" and inventory below the pipeline connection
in tanks, attributable to the interests described in Exhibit A, or the proceeds
from the sale of such Production.

This Assignment from Assignor to Assignee is expressly made subject to the
following ("Existing Burdens");

(A) a proportionate part of the covenants, provisions, royalties and terms of
the Lease;

(B) the terms and conditions of all existing orders, rules and regulations and
ordinances of federal, state and other government agencies having jurisdiction;
and

(C) a proportionate part of all overriding royalty interests, restrictions,
exceptions, reservations, burdens, encumbrances, conditions, limitations,
interests, instructions, agreements and other matters, if any, which are of
record in the state and county above named and which burden or affect the
properties, rights or interests herein assigned.

TO HAVE AND TO HOLD, all and singular, the Subject Interests Unto Assignee and
Assignee's successors in title and assigns forever. Assignor hereby binds
Assignor and Assignor's successors and assigns, to warrant and to defend the
title to the Subject Properties, unto Assignee and Assignee's successors and
assigns, against every person lawfully claiming or to claim the same, purposes
or protecting Assignor on Assignor's warranties, and shall not create, nor
constitute a recognition of, any rights in third parties. This Assignment, in
respect of the Assigned Appurtenances, is made without warranty or covenants,
express or implied, and, in respect of the Assigned Appurtenances, the IMPLIED
WARRANTY OR MERCHANT ABILITY AND THE IMPLIED WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE ARE HEREBY EXPRESSLY BEGATED. This Assignment is made with
full substitution and subrogation of Assignee in and to all covenants,
indemnities, representations and warranties by other heretofore given or made
with respect to the Subject Properties or any part thereof.

All of the terms, provisions, covenants, and agreements herein contained shall
extend to and be binding upon the parties hereto, and their respective
successors in title and assigns.

Assignor agrees to execute, to acknowledge and to deliver to Assignee any
additional instruments, notices, division orders, transfer orders and other
documents and to do any other acts and things which may be necessary to more
fully and effectively assigned and convey to Assignee and Assignee's successors
in title and assigns the Properties intended to be assigned hereby.

IN WITNESS WHEREOF, the parties have executed this Assignment on the date of the
latest acknowledgment annexed hereto, but this Assignment shall be effective as
of the Effective Date hereinabove recited.

ASSIGNOR:

CODEAMERICA INVESTMENTS, LLC

By: /s/ Wm. Milton Cox___________________
Wm. Milton Cox, President

 

ASSIGNEE:

ALTUS EXPLORATIONS, INC.

By: /s/ Wm. Milton Cox_________________

STATE OF TN

}

 

COUNTY OF SHELBY

}

 

On this 1st day of April, 2004, before the undersigned authority personally
appeared William Milton Cox, President of CodeAmerica Investments, LLC, a Nevada
limited liability company, who acknowledged to me that he executed the same in
the capacity therein stated on behalf of such company.

 

 

/s/ Joyce A. Young

_____________________
Notary Public in and for the State of TN



MY COMMISSION EXPIRES OCT 26, 2004

STATE OF TN

}

 

COUNTY OF SHELBY

}

 

On this 1st day of April, 2004, before the undersigned authority personally
appeared Wm. Milton Cox, President of Altus Explorations, Inc., a corporation,
who acknowledged to me that he executed the same in the capacity therein stated
on behalf of such company.

 

 

/s/ Joyce A. Young

_____________________
Notary Public in and for the State of TN



MY COMMISSION EXPIRES OCT 26, 2004

EXHIBIT "A"

That certain lands situated in FREESTONE County, Texas, comprising of 48.45
acres of land, more or less, described as follows, to-wit:

90 acres of land, more or less, a part of the G.W. Wisdom Survey, A-651 and
87.26 acres of land, more or less, a part of the E. Terry Survey, A-615, and 9
acres of land more or less in the T.R. Thurman Survey A-613. All land described
herein being the same land as described in the deed dated July 14, 2000, and
recorded in Volume 1124, Page 250 of the Deed of Records of Freestone County,
Texas..

SCHEDULE "A-4"

ASSIGNMENT, BILL OF SALE AND CONVEYANCE

STATE OF TEXAS }

COUNTY OF FREESTONE }

This Assignment, Bill of Sale and Conveyance ("Assignment") is

FROM:

CODEAMERICA INVESTMENTS, LLC
7227 Winchester Road, PMB 258
Memphis, Tennessee 38125

("Assignor")

TO:

ALTUS EXPLORATIONS, INC.
8900 Germantown Road, Suite 200
Olive Branch, Mississippi 38654

("Assignee")

Assignor is the sole owner of that certain Oil and Gas Lease dated effective
OJune 12, 2003, executed by Jerrye A. Keith, as Lessor, to CodeAmerica
Investments LLC as Lessee, a Memorandum of which is recorded as document number
03004759 in Volume 01243, Page 00304 of the Plat Records, Freestone County,
Texas, which is attached as Exhibit "B" (the "Lease"), which Lease contains the
lands further described in Exhibit "A" detailed hereto and incorporated by
reference herein. For and in consideration of $10.00 and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
confessed by Assignor, subject to the exception and reservation set forth below,
does hereby sell, assign, convey, transfer set over and deliver unto Assignee
and Assignee's successors in title and assigns, effective as of 7:00 a.m. at the
location of the properties herein assigned, on April 1, 2004 (the "Effective
Date"), the following properties and rights (collectively, the "Subject
Leases"):

(1) An undivided one hundred per cent (100%) working interest in or to the Lease
insofar as the Lease covers the lands described in the Lease, and all of which
lands are located in the state and County above named ("Lands");

(2) A like interest in, to or under or by virtue of the presently existing and
valid unitization, communitization and pooling agreements and the properties
covered and the units and pooled and communitized areas created thereby
(including, but not limited to, all units formed under orders, reguations, rules
or other official acts of any federal, state or other government agency),
insofar and only insofar as such agreements, properties and units relate to the
Leases;

(3) A like interest in or to all improvements, easements, surface leases,
permits rights-of-way, licenses, servitudes and other similar interest, subject
to the Existing Burdens (as herein defined), are referred to as the "Easements";

(4) A like interest in or to all personal property, fixtures and improvements
appurtenant to or located on or near the Lands, or used or held for use (except
automotive equipment or motor vehicles) in connection with the production,
treatment, storage or transportation of oil, gas, casinghead gas, condensate,
distillate or other liquid or vaporous hydrocarbons or other minerals
(collectively, the "Hydrocarbons") from the Leases; and all of Assignor's
interest in and to any geological or geophysical data heretofore provided to
Assignee by Assignor (the "Data") such personal property, fixtures and
improvements shall include, but shall not be limited to, all Hydrocarbons in the
tanks, and all wells, tanks, boilers, buildings, plants, fixtures, machinery and
other equipment, pipelines, powerlines, telephone lines, roads and other
appurtenances pertaining to the Leases (all such personal property and fixtures
are referred to in this Assignment as the "Assigned Appurtenances");

(5) A like interest in or to all rights, duties, obligations attributable to our
arising from any valid oil, casinghead gas and gas sales, purchase, exchange and
processing contracts and agreements, insofar and only insofar as the same are
appurtenant or relate to the Leases or production therefrom or attributable
thereto (all such rights, duties and obligations are referred to in this
Assignment as the "Contract Rights");

(6) A like interest in and to all Hydrocarbons or other minerals which are in,
under, upon or produced from or allocable (or to be produced from or allocable)
to the Lands (such Hydrocarbons and minerals being hereinafter referred to as
"Production"), including "line fill" and inventory below the pipeline connection
in tanks, attributable to the interests described in Exhibit A, or the proceeds
from the sale of such Production.

This Assignment from Assignor to Assignee is expressly made subject to the
following ("Existing Burdens");

(A) a proportionate part of the covenants, provisions, royalties and terms of
the Lease;

(B) the terms and conditions of all existing orders, rules and regulations and
ordinances of federal, state and other government agencies having jurisdiction;
and

(C) a proportionate part of all overriding royalty interests, restrictions,
exceptions, reservations, burdens, encumbrances, conditions, limitations,
interests, instructions, agreements and other matters, if any, which are of
record in the state and county above named and which burden or affect the
properties, rights or interests herein assigned.

TO HAVE AND TO HOLD, all and singular, the Subject Interests Unto Assignee and
Assignee's successors in title and assigns forever. Assignor hereby binds
Assignor and Assignor's successors and assigns, to warrant and to defend the
title to the Subject Properties, unto Assignee and Assignee's successors and
assigns, against every person lawfully claiming or to claim the same, purposes
or protecting Assignor on Assignor's warranties, and shall not create, nor
constitute a recognition of, any rights in third parties. This Assignment, in
respect of the Assigned Appurtenances, is made without warranty or covenants,
express or implied, and, in respect of the Assigned Appurtenances, the IMPLIED
WARRANTY OR MERCHANT ABILITY AND THE IMPLIED WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE ARE HEREBY EXPRESSLY BEGATED. This Assignment is made with
full substitution and subrogation of Assignee in and to all covenants,
indemnities, representations and warranties by other heretofore given or made
with respect to the Subject Properties or any part thereof.

All of the terms, provisions, covenants, and agreements herein contained shall
extend to and be binding upon the parties hereto, and their respective
successors in title and assigns.

Assignor agrees to execute, to acknowledge and to deliver to Assignee any
additional instruments, notices, division orders, transfer orders and other
documents and to do any other acts and things which may be necessary to more
fully and effectively assigned and convey to Assignee and Assignee's successors
in title and assigns the Properties intended to be assigned hereby.

IN WITNESS WHEREOF, the parties have executed this Assignment on the date of the
latest acknowledgment annexed hereto, but this Assignment shall be effective as
of the Effective Date hereinabove recited.

ASSIGNOR:

CODEAMERICA INVESTMENTS, LLC

By: /s/ Wm. Milton Cox___________________
Wm. Milton Cox, President

 

ASSIGNEE:

ALTUS EXPLORATIONS, INC.

By: /s/ Wm. Milton Cox_________________

STATE OF TN

}

 

COUNTY OF SHELBY

}

 

On this 1st day of April, 2004, before the undersigned authority personally
appeared William Milton Cox, President of CodeAmerica Investments, LLC, a Nevada
limited liability company, who acknowledged to me that he executed the same in
the capacity therein stated on behalf of such company.

 

 

/s/ Joyce A. Young

_____________________
Notary Public in and for the State of TN



MY COMMISSION EXPIRES OCT 26, 2004

STATE OF TN

}

 

COUNTY OF SHELBY

}

 

On this 1st day of April, 2004, before the undersigned authority personally
appeared Wm. Milton Cox, President of Altus Explorations, Inc., a corporation,
who acknowledged to me that he executed the same in the capacity therein stated
on behalf of such company.

 

 

/s/ Joyce A. Young

_____________________
Notary Public in and for the State of TN



MY COMMISSION EXPIRES OCT 26, 2004

EXHIBIT "A"

That certain lands situated in FREESTONE County, Texas, comprising of 48.45
acres of land, more or less, described as follows, to-wit:

48.45 acres more or less situated in the R.R. Thurman Survey, A-613 in Freestone
County Texas as recorded on a Partition Plat filed March 28, 1977 in Volume 2,
pages 41 and 42 of the Plat Records of Freestone County, Texas, and further
recorded by the Freestone County Clerk on April 15, 1977..

SCHEDULE "A-5"

ASSIGNMENT, BILL OF SALE AND CONVEYANCE

 

STATE OF TEXAS }

COUNTY OF FREESTONE }

This Assignment, Bill of Sale and Conveyance ("Assignment") is

FROM:

CODEAMERICA INVESTMENTS, LLC
7227 Winchester Road, PMB 258
Memphis, Tennessee 38125

("Assignor")

TO:

ALTUS EXPLORATIONS, INC.
8900 Germantown Road, Suite 200
Olive Branch, Mississippi 38654

("Assignee")

Assignor, by way of assignment from Gypsy Resources, Ltd., a copy of which is
attached as Exhibit B, is the sole owner of that certain Oil and Gas Lease dated
effective June 21, 2001, executed by Janie Garrett Rowe Odom, Mary Frances Ellis
Waggener, Joy Carol Anthony, and James Leo Garrett, Jr., as Lessor, to Gypsy
Resources, Ltd. as Lessee, a Memorandum of which is recorded as document number
2000248 in Volume 1183, Page 676 of the Deed of Records, Freestone County, Texas
(the "Lease"), which Lease contains the lands further described in Exhibit "A"
detailed hereto and incorporated by reference herein. For and in consideration
of $10.00 and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and confessed by Assignor, subject to the
exception and reservation set forth below, does hereby sell, assign, convey,
transfer set over and deliver unto Assignee and Assignee's successors in title
and assigns, effective as of 7:00 a.m. at the location of the properties herein
assigned, on April 1, 2004 (the "Effective Date"), the following properties and
rights (collectively, the "Subject Leases"):

(1) An undivided one hundred per cent (100%) working interest in or to the Lease
insofar as the Lease covers the lands described in the Lease, and all of which
lands are located in the state and County above named ("Lands");

(2) A like interest in, to or under or by virtue of the presently existing and
valid unitization, communitization and pooling agreements and the properties
covered and the units and pooled and communitized areas created thereby
(including, but not limited to, all units formed under orders, reguations, rules
or other official acts of any federal, state or other government agency),
insofar and only insofar as such agreements, properties and units relate to the
Leases;

(3) A like interest in or to all improvements, easements, surface leases,
permits rights-of-way, licenses, servitudes and other similar interest, subject
to the Existing Burdens (as herein defined), are referred to as the "Easements";

(4) A like interest in or to all personal property, fixtures and improvements
appurtenant to or located on or near the Lands, or used or held for use (except
automotive equipment or motor vehicles) in connection with the production,
treatment, storage or transportation of oil, gas, casinghead gas, condensate,
distillate or other liquid or vaporous hydrocarbons or other minerals
(collectively, the "Hydrocarbons") from the Leases; and all of Assignor's
interest in and to any geological or geophysical data heretofore provided to
Assignee by Assignor (the "Data") such personal property, fixtures and
improvements shall include, but shall not be limited to, all Hydrocarbons in the
tanks, and all wells, tanks, boilers, buildings, plants, fixtures, machinery and
other equipment, pipelines, powerlines, telephone lines, roads and other
appurtenances pertaining to the Leases (all such personal property and fixtures
are referred to in this Assignment as the "Assigned Appurtenances");

(5) A like interest in or to all rights, duties, obligations attributable to our
arising from any valid oil, casinghead gas and gas sales, purchase, exchange and
processing contracts and agreements, insofar and only insofar as the same are
appurtenant or relate to the Leases or production therefrom or attributable
thereto (all such rights, duties and obligations are referred to in this
Assignment as the "Contract Rights");

(6) A like interest in and to all Hydrocarbons or other minerals which are in,
under, upon or produced from or allocable (or to be produced from or allocable)
to the Lands (such Hydrocarbons and minerals being hereinafter referred to as
"Production"), including "line fill" and inventory below the pipeline connection
in tanks, attributable to the interests described in Exhibit A, or the proceeds
from the sale of such Production.

This Assignment from Assignor to Assignee is expressly made subject to the
following ("Existing Burdens");

(A) a proportionate part of the covenants, provisions, royalties and terms of
the Lease;

(B) the terms and conditions of all existing orders, rules and regulations and
ordinances of federal, state and other government agencies having jurisdiction;
and

(C) a proportionate part of all overriding royalty interests, restrictions,
exceptions, reservations, burdens, encumbrances, conditions, limitations,
interests, instructions, agreements and other matters, if any, which are of
record in the state and county above named and which burden or affect the
properties, rights or interests herein assigned.

TO HAVE AND TO HOLD, all and singular, the Subject Interests Unto Assignee and
Assignee's successors in title and assigns forever. Assignor hereby binds
Assignor and Assignor's successors and assigns, to warrant and to defend the
title to the Subject Properties, unto Assignee and Assignee's successors and
assigns, against every person lawfully claiming or to claim the same, purposes
or protecting Assignor on Assignor's warranties, and shall not create, nor
constitute a recognition of, any rights in third parties. This Assignment, in
respect of the Assigned Appurtenances, is made without warranty or covenants,
express or implied, and, in respect of the Assigned Appurtenances, the IMPLIED
WARRANTY OR MERCHANT ABILITY AND THE IMPLIED WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE ARE HEREBY EXPRESSLY BEGATED. This Assignment is made with
full substitution and subrogation of Assignee in and to all covenants,
indemnities, representations and warranties by other heretofore given or made
with respect to the Subject Properties or any part thereof.

All of the terms, provisions, covenants, and agreements herein contained shall
extend to and be binding upon the parties hereto, and their respective
successors in title and assigns.

Assignor agrees to execute, to acknowledge and to deliver to Assignee any
additional instruments, notices, division orders, transfer orders and other
documents and to do any other acts and things which may be necessary to more
fully and effectively assigned and convey to Assignee and Assignee's successors
in title and assigns the Properties intended to be assigned hereby.

IN WITNESS WHEREOF, the parties have executed this Assignment on the date of the
latest acknowledgment annexed hereto, but this Assignment shall be effective as
of the Effective Date hereinabove recited.

ASSIGNOR:

CODEAMERICA INVESTMENTS, LLC

By: /s/ Wm. Milton Cox___________________
Wm. Milton Cox, President

 

ASSIGNEE:

ALTUS EXPLORATIONS, INC.

By: /s/ Wm. Milton Cox_________________

STATE OF TN

}

 

COUNTY OF SHELBY

}

 

On this 29th day of March, 2004, before the undersigned authority personally
appeared William Milton Cox, President of CodeAmerica Investments, LLC, a Nevada
limited liability company, who acknowledged to me that he executed the same in
the capacity therein stated on behalf of such company.

 

 

/s/ Joyce A. Young

_____________________
Notary Public in and for the State of TN



MY COMMISSION EXPIRES OCT 26, 2004

STATE OF TN

}

 

COUNTY OF SHELBY

}

 

On this 29th day of March, 2004, before the undersigned authority personally
appeared Wm. Milton Cox, President of Altus Explorations, Inc., a corporation,
who acknowledged to me that he executed the same in the capacity therein stated
on behalf of such company.

 

 

/s/ Joyce A. Young

_____________________
Notary Public in and for the State of TN



MY COMMISSION EXPIRES OCT 26, 2004

EXHIBIT "A"

That certain lands situated in FREESTONE County, Texas, comprising of 95.63
acres of land, more or less, described as follows, to-wit:

95.63 acres, more or less, being all of that certain parcel of land out of the
William Skinner Survey, A-35, Freestone County, Texas, described in that certain
Deed dated June 30, 1969, by and between W.E. Garrett and C.E. Neal, Jr.,
Trustee as recorded in Volume 390, Page 543 of the Deed of Records of Freestone
County, Texas.